      Case: 1:18-cr-00308-DAP Doc #: 15 Filed: 12/31/18 1 of 4. PageID #: 140




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:18CR308
                                                    )
                Plaintiff,                          )   JUDGE DAN AARON POLSTER
                                                    )
        v.                                          )
                                                    )
 MARWAN J. LITTLE                                   )   UNITED STATES’ SENTENCING
                                                    )   MEMORANDUM
                Defendant.                          )


       Now comes the United States of America, by its counsel, Justin Herdman, United States

Attorney, and Payum Doroodian, Assistant United States Attorney, and respectfully submits this

memorandum for the sentencing of Defendant Marwan J. Little. The United States agrees with

the calculation within the Presentence Investigation Report (“PSR”), placing Defendant’s

Criminal History Category as III and Offense Level as 17 after acceptance of responsibility.

Thus, Defendant’s advisory Sentencing Guidelines range is 30 to 37 months, Zone D. (Doc. No.

12 at ¶ 79). For the reasons set forth below, this Court should impose a sentence within the

advisory Guidelines range.

       Considering the 18 U.S.C. § 3553(a) factors, including the circumstances of the offense

and the characteristics of the Defendant, a within-Guidelines range sentence is sufficient, but not

greater than necessary, to reflect the seriousness of the offense, promote respect for the law,

afford adequate deterrence and protect the public from future crimes of the Defendant.

       Defendant’s current case arose from credible evidence that Defendant regularly sold

crack cocaine out of his home in Elyria, Ohio. Pursuant to warrant, Elyria Police searched the
      Case: 1:18-cr-00308-DAP Doc #: 15 Filed: 12/31/18 2 of 4. PageID #: 141



home and discovered baggies of cocaine (1.28 grams), marijuana (.96 grams), a digital scale, and

Defendant lying in bed next to an Amadeo Rossi .38 special caliber revolver loaded with five

rounds of ammunition. Incidentally, this conduct is in-line with Defendant’s extensive criminal

history, which includes convictions for: Carrying a Concealed Weapon, Cocaine Possession,

Possession of Drug Paraphernalia, Criminal Trespass, Receiving Stolen Property, Felonious

Assault, Tampering with Evidence, multiple Gun Specifications, Forgery, Theft, Preparation of

Drugs for Sale, Fleeing, and Trafficking Cocaine. (Doc. No. 12 at ¶ 27-42). As an adult,

Defendant received jail sentences on thirteen separate occasions, totaling nearly 132 months.

       Despite all efforts to correct Defendant’s behavior through numerous sentences and

community control, the last one for Trafficking Cocaine terminated in 2010, Defendant has once

again returned to dealing drugs and possessing weapons. Defendant’s requested sentence, which

includes a substantial variance down six levels to a split-sentence under Zone C, would do little

to deter Defendant from returning to criminal behavior, as he has done numerous times before, or

protect the public from another armed drug dealer on their streets. The present case is

Defendant’s sixth criminal case that includes one or more convictions for weapons or drug-

related offenses, and Defendant has received sentences ranging from one year to six years

incarceration in those cases. Accordingly, a within-Guidelines range sentence is necessary to

reflect the seriousness of this offense, protect the public, and to punish the Defendant who has

shown little respect for the law and is at a high risk of re-offending despite previous lengthy

sentences.




                                                 2
       Case: 1:18-cr-00308-DAP Doc #: 15 Filed: 12/31/18 3 of 4. PageID #: 142



III.    CONCLUSION

        For the forgoing reasons, the United States respectfully requests that the Court impose a

sentence within the advisory Guidelines range..



                                                      Respectfully submitted,

                                                      JUSTIN HERDMAN
                                                      United States Attorney


                                              By:     /s/ Payum Doroodian
                                                       Payum Doroodian (DC: 1035376)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 W Superior Ave, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3739
                                                       (216) 522-2403 (facsimile)
                                                       Payum.Doroodian@usdoj.gov




                                                  3
      Case: 1:18-cr-00308-DAP Doc #: 15 Filed: 12/31/18 4 of 4. PageID #: 143



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of December 2018 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Payum Doroodian
                                                       Payum Doroodian
                                                       Assistant U.S. Attorney




                                                  4
